MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                          May 25 2017, 8:17 am

court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                     Curtis T. Hill, Jr.
Anderson, Indiana                                       Attorney General of Indiana
                                                        George P. Sherman
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Roy Buford,                                             May 25, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        22A04-1610-CR-2377
        v.                                              Appeal from the Floyd Superior
                                                        Court
State of Indiana,                                       The Honorable Richard G.
Appellee-Plaintiff.                                     Striegel, Senior Judge
                                                        Trial Court Cause No.
                                                        22D03-0902-FB-335



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 22A04-1610-CR-2377 | May 25, 2017         Page 1 of 6
                               STATEMENT OF THE CASE
[1]   Appellant-Defendant, Roy Buford (Buford), appeals the trial court’s revocation

      of his probation and the imposition of his previously suspended sentence.


[2]   We affirm.


                                                   ISSUE
[3]   Buford presents one issue on appeal, which we restate as: Whether the trial

      court abused its discretion by ordering Buford to serve his previously suspended

      sentence after he violated the terms of his probation.


                      FACTS AND PROCEDURAL HISTORY
[4]   On February 17, 2009, in cause number 22D03-0902-FB-00335 (FB-00335), the

      State charged Buford with armed robbery, a Class C felony; carjacking, a Class

      B felony; and auto theft, a Class D felony. On May 6, 2009, Buford entered a

      plea agreement with the State in which he pled guilty to the carjacking offense.

      The State agreed to dismiss the remaining charges. On June 23, 2009, the trial

      court accepted Bufford’s plea and sentenced him in accordance with his plea

      agreement. Specifically, the trial court sentenced Buford to seventeen years in

      the Department of Correction (DOC); with fourteen years executed and three

      years suspended to supervised probation.


[5]   Following his release from the DOC, on March 11, 2015, Buford was placed on

      probation with the Floyd County Adult Probation Department. Buford

      thereafter sought a transfer of his probation to Kentucky. In November 2014,

      Court of Appeals of Indiana | Memorandum Decision 22A04-1610-CR-2377 | May 25, 2017   Page 2 of 6
      Buford failed to abide by the other terms of his probation, including failure to

      maintain good behavior; notify the probation department of his address; report

      to probation; and pay fees. On November 26, 2014, the Floyd County

      probation department filed a probation violation. On December 8, 2014, the

      State filed a petition to revoke Buford’s probation. On December 19, 2014, the

      trial court revoked 142 days of Buford’s suspended sentence and converted it

      into jail time. As a result, Buford was left with 938 days suspended to

      probation.


[6]   On November 18, 2015, the Floyd County probation department filed another

      probation violation against Buford, alleging that he had committed new

      criminal offenses in Kentucky in cause number 15-F-011066, specifically,

      wanton endangerment in the first degree and assault in the fourth degree. On

      December 9, 2015, the Floyd County probation department amended the notice

      of probation violation adding other probation violations based on Buford’s

      additional offenses in two unrelated cause numbers. In cause number 15-F-

      012089, Buford was charged with resisting law enforcement, and in cause

      number 15-F-018899, he had pled guilty to “Attempted Tampering with a

      Witness.” (Tr. p. 7). On January 27, 2016, the State filed a petition to revoke

      Buford’s probation based on the offenses committed in Kentucky.


[7]   On May 2, 2016, the Floyd probation department filed an amended notice of

      probation violation, indicating that Buford had pled guilty to the offenses in

      cause number 15-F-011066, i.e., wanton endangerment in the first degree and

      assault in the fourth degree; and to the resisting law enforcement offense in

      Court of Appeals of Indiana | Memorandum Decision 22A04-1610-CR-2377 | May 25, 2017   Page 3 of 6
       cause number 15-F-012089. On May 20, 2016, the State correspondingly filed

       an amended petition to revoke probation. On September 16, 2016, the trial

       court held a revocation hearing. At the close of the hearing, the trial court

       found that Buford had violated his probation, and ordered him to serve 938

       days of his suspended sentence in the DOC.


[8]    Buford now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[9]    On appeal, Buford challenges the revocation of his probation. “‘Probation is a

       matter of grace left to trial court discretion, not a right to which a criminal

       defendant is entitled.’” Heaton v. State, 984 N.E.2d 614, 616 (Ind. 2013)

       (quoting Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007)). Accordingly, the

       trial court has discretion to set the conditions of probation and to revoke

       probation if those conditions are violated. Id. On appeal following a trial

       court’s determination of a probation violation and imposition of sanctions, we

       review for an abuse of discretion. Id. It is an abuse of discretion if the trial

       court’s “decision is clearly against the logic and effect of the facts and

       circumstances, or when the trial court misinterprets the law.” Id. (internal

       citation omitted).


[10]   Here, the trial court did not abuse its discretion when it imposed 938 days of

       Buford’s suspended sentence. After the State filed its initial petition to revoke

       Buford’s probation in 2014 based on his failure to report to probation and notify

       the department of the change of his address, the trial court revoked only 142

       Court of Appeals of Indiana | Memorandum Decision 22A04-1610-CR-2377 | May 25, 2017   Page 4 of 6
       days of his suspended sentence. Buford was ordered to resume probation upon

       his release from jail. At that time, the trial court showed leniency by not

       imposing the balance of his previously suspended sentence. In 2015, while on

       probation, Buford committed and pleaded guilty to all four of the new offenses

       in Kentucky.


[11]   Buford argues that the new offenses committed in Kentucky, were “not

       particularly weighty,” and the trial court abused its discretion for imposing the

       balance of his suspended sentence. (Appellant’s Br. p. 11). Notwithstanding

       Buford’s assertion, we note that violation of a single condition of probation is

       sufficient to revoke probation. Wilson v. State, 708 N.E.2d 32, 34 (Ind. Ct. App.

       1999). As a condition of his probation, Buford was ordered not to commit a

       new offense. Instead of abiding by this term, Buford committed not one, but

       several criminal offenses in Kentucky. In addition to violating his probation by

       committing new criminal offenses, Buford failed to abide by the other terms of

       his probation, including failure to maintain good behavior; report to probation;

       and pay fees.


[12]   Here, the facts demonstrate Buford’s disregard for court orders and the

       probation system. As such, we conclude that the trial court was within its

       discretion in to determine that Buford was not a good candidate for probation

       and revoking his 938-day suspended sentence in the entirety. Accordingly, we

       affirm the trial court’s order revoking Buford’s probation.




       Court of Appeals of Indiana | Memorandum Decision 22A04-1610-CR-2377 | May 25, 2017   Page 5 of 6
                                             CONCLUSION
[13]   Based on the foregoing, we conclude that the trial court did not abuse its

       discretion in revoking Buford’s probation and imposing the balance of his

       previously suspended sentence.


[14]   Affirmed.


[15]   Najam, J. and Bradford, J. concur




       Court of Appeals of Indiana | Memorandum Decision 22A04-1610-CR-2377 | May 25, 2017   Page 6 of 6